Citation Nr: 0508186	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-13 692 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD, manifested by 
depression and anxiety, including major depressive disorder.

4.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1971.

The instant appeal as to the hearing loss, PTSD, and back 
claims arose from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Muskogee, Oklahoma, which denied a claim for service 
connection for PTSD, denied a claim to reopen a claim for 
service connection for the back, and granted service 
connection or bilateral hearing loss and assigned a 
noncompensable evaluation.  The instant appeal as to the 
acquired psychiatric disorder other than PTSD arose from a 
February 2004 rating decision which denied a claim for 
service connection for depression/anxiety.

The veteran appeared at a Board of Veterans' Appeals (Board) 
hearing using videoconferencing techniques before the 
undersigned Acting Veterans Law Judge in December 2004.  

The Board notes that the veteran also initiated an appeal as 
to a claim for service connection for hepatitis C.  However, 
a March 15, 2004, written statement from the veteran's 
attorney stated under a heading entitled "Hepatitis C" that 
"[a]s additional medical testing was performed and results 
were negative, veteran respectfully requests this claim be 
dropped.  No appeal on this issue will be made."  Further, 
the veteran and his attorney agreed during his December 2004 
hearing that the issues on appeal did not include hepatitis 
C.  Based on the above, the Board finds that the issue of 
service connection for hepatitis C was withdrawn.  38 C.F.R. 
§ 20.204 (2004).  

The Board notes that the veteran's attorney mentioned the 
hepatitis C issue in a December 12, 2004, written statement.  
The RO should clarify with the veteran and his attorney 
whether they wish to reopen the claim.  In this regard, the 
Board also notes that the appellant's attorney, in various 
statements, seems to have raised a claim for service 
connection for a disorder manifested by vertigo and 
dizziness.  In addition, the veteran's attorney indicated 
during the December 2004 hearing that the veteran desired to 
claim service connection for headaches.  Since these issues 
have not been developed by the RO, they are referred to the 
RO for appropriate action.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, manifested by 
depression and anxiety, including major depressive disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Audiometric evaluation shows that the veteran has, at 
worst, level I hearing in both ears.

2.  The veteran has PTSD which is related to his combat 
service.

3.  An April 1972 RO decision denied the appellant's claim 
for service connection for a back disorder.

4.  Additional evidence submitted since the April 1972 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and, by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Tables VI, VIA, and VII, Diagnostic Code 6100 (2004).

2.  The veteran has PTSD which was incurred as a result of 
his active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.304(f) (2004).

3.  The April 1972 RO decision, which denied a claim for 
service connection for a back disorder, is final.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2004); 38 C.F.R. § 3.156 (2001); 
38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 (1969).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial evaluation for bilateral hearing loss

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that where VCAA notice has been provided as 
to an "upstream" element of a claim, like entitlement to 
service connection, additional VCAA notice is not required as 
to any "downstream" element of the claim, like disagreement 
with an initial rating.  VAOPGCPREC. 8-2003 (Dec. 22, 
2003)(69 Fed. Reg. 25, 180) (If, in response to notice of its 
decision on a claim for which VA has already given 
38 U.S.C.A. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, like disagreement with 
an initial rating, 38 U.S.C.A. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).

The veteran was not provided VCAA notice with regard to the 
"upstream", service connection, element of this claim.  
Regardless, in this case, the veteran had been given proper 
VCAA notice as regards the "downstream" element of the 
claim.  Here, the veteran was provided with the appropriate 
notice with respect to his claim for a higher initial rating 
for bilateral hearing loss in an August 21, 2001, letter from 
the RO.  The August 2001 letter provided content complying 
notice to the claimant regarding what information and 
evidence was needed to substantiate his claim, as well as 
what information and evidence must be submitted by him and 
what information and evidence would be obtained by VA.  The 
letter advised him what evidence was needed to establish 
entitlement to a higher initial rating for his hearing loss, 
namely medical records.  The letter also advised him that VA 
would attempt to get any relevant VA and private medical 
evidence which he identified.  

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the veteran to provide 
"any evidence in his possession" that pertains to his 
claim.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  The VCAA 
notice letter informed the veteran of his and VA's respective 
responsibilities in obtaining evidence, and notified him that 
he was ultimately responsible for providing the information 
and evidence to support his claim.  Given this 
correspondence, and the fact that the veteran has actually 
submitted evidence in his possession during the course of 
this appeal, it is untenable that the veteran would have 
refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession, and that the Board may 
proceed to an appellate decision without risk of prejudice.  
See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require VA to include this fourth element as part of its VCAA 
notice, is obiter dictum and not binding on VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

With respect to the VA's duty to assist, the veteran and his 
attorney have provided written statements supporting his 
contentions and have provided testimony at a hearing.  He did 
not identify any additional evidence pertinent to the hearing 
loss claim.  The Board is not aware of a basis for 
speculating that relevant evidence exists that VA has not 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, a VA medical examination was 
provided in December 2001.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, his contentions, and a VA 
examination report.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
will focus specifically on what the evidence shows, or does 
not show, on this claim.  

A report of audiological examination in December 2001 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
50
40
LEFT
20
20
35
60
55

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  Pure tone averages were 32.5 decibels 
in the right ear and 42.5 decibels in the left ear. 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability, as here, was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.  When 
all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that, prior to the initiation of this appeal, 
some of the schedular rating provisions pertaining to the 
evaluation of hearing loss were amended.  See 64 Fed. Reg. 
25,202 (May 11, 1999).  Accordingly, only the new regulations 
apply in this case.

Under the new regulations (in effect from June 10, 1999), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids. To evaluate the degree of disability 
from defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85.

The Board notes that an assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for 
bilateral hearing loss is not appropriate.  The findings 
include speech discrimination of 96 percent in each ear, a 
pure tone threshold average of 42.5 decibels in the right 
ear, and a pure tone threshold average of 32.5 decibels in 
the left ear.

The only possible interpretation of these findings under the 
new regulations is that the veteran's hearing loss is at no 
more than level I in both ears; therefore, a compensable 
rating is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.85(g) (pertaining to situations where the veteran is 
deaf) and 4.86, but the results of the audiometric 
examinations of record clearly show that these provisions are 
not applicable in this case.  It is also noted that there is 
no other pertinent medical evidence of record that would 
entitle the veteran to a compensable rating for bilateral 
hearing loss.
 
In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  While the Board finds the evidence and his statements 
to this effect to be credible, they do not provide sufficient 
evidence on which to award a higher rating for bilateral 
hearing loss because disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann, supra.  
In this case, the numeric designations correlate to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Tables VI-VII.

Based on current findings and a review of the entire evidence 
in the veteran's claims folder, it is the conclusion of the 
Board that his bilateral hearing loss does not rise to the 
level required for the assignment of a compensable schedular 
rating at any time during the appeal period.  Hence, staged 
ratings are not warranted in this case.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.

PTSD

As the Board is providing a full grant of the benefit sought 
with regard to the claim for PTSD, it concludes that remand 
for compliance with the VCAA as to this issue is not 
warranted because any failure to comply with VCAA 
requirements would not be prejudicial to the appellant.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, service personnel records, the 
written contentions of the veteran and his attorney, private 
medical records dated in 1975 and 2002, VA treatment records 
dated from 1976 to 2003, and a transcript of the December 
2004 hearing.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on this claim.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  A claim for entitlement to service 
connection for PTSD requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).  Further, "[i]f the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor."  38 C.F.R. § 3.304(f)(1) (2004). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

The veteran has been diagnosed with PTSD by J.C.G., Ph.D. in 
October 2002 which was related to his experiences in Vietnam, 
including his group receiving artillery, rocket, and mortar 
attacks.  In addition, March 2002 records from the Vet Center 
reveal an assessment of "sub clin PTSD".  The Board is 
aware that an August 2001 VA mental health consultation gave 
an impression of major depressive disorder.  When viewed in 
the light most favorable to the veteran, the Board finds that 
this evidence supports a diagnosis of PTSD.  

The veteran's service separation document (DD Form 214) 
reveals that he was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal and that he was stationed in the 
Republic of Vietnam from June 12, 1970, to August 30, 1971.  
His military occupation specialty was as an electrical 
equipment repairman.  His service personnel records noted 
that he participated in the 13th unnamed campaign.  

In a March 2002 written statement he reported that beginning 
in June 1970 he was stationed at An Khe airfield and that the 
enemy would throw satchel charges into the barracks.  He also 
stated that it was hazardous to drive on the road to the 
nearby pass which was mined and lined with the bodies of dead 
Vietnamese.  His service personnel records indicated that he 
remained at that post until November 1970.  He stated that 
when he was assigned to the airfield at Lai Khe in February 
or March 1971 it was attacked by rockets, and that when he 
was assigned to the airfield at Quang Tri from April to 
August 1971 they were under mortar attack "most of the 
time."

U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) researched the veteran's contentions and informed 
the RO in February 2004 that there were documented attacks at 
An Khe on October 4, 1970.  As the records of the veteran's 
units in Vietnam were not available, this information was 
based on the records of another unit.

The Board recognizes that the evidence does not provide 
specific corroboration that the veteran himself was engaged 
in combat with the enemy.  However, in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court stated that the veteran's 
unit records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to the veteran, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.

Thus, the evidence of record shows that the veteran has been 
diagnosed with PTSD, and that PTSD has been attributed to the 
stressor of mortar and rocket attacks at the airfield where 
he was stationed in Vietnam.  When viewed in the light most 
favorable to the veteran, the Board finds that this evidence 
objectively corroborates his claims of having experienced 
combat in Vietnam.  In light of the Court's decision in 
Pentecost, and resolving any doubt in favor of the veteran, 
the Board finds that there is credible supporting evidence 
that at least one of the veteran's reported in-service 
stressors actually occurred.  As such, the Board finds that 
service connection for PTSD is warranted.

Whether new and material evidence has been submitted with 
regard to a claim for service connection for a low back 
disorder

The appellant contends, in substance, that his back problems 
either began in service or were aggravated in service and 
that he has suffered continuously from symptoms related to 
this disorder since service.  Service connection for a back 
disorder was previously denied in an April 1972 RO decision.  
Therefore, the April 1972 decision is final, and new and 
material evidence is required to reopen the claim.  Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (2004).  However, due to 
the effective date of the amended regulation, the new 
standard is not applicable to the veteran's claim in this 
instance.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines, and notes 
that the evidence of record at the time of the April 1972 
decision included service medical records and, specifically, 
the veteran's enlistment examination which noted 
sacralization of L5 on X-ray.  His service separation 
examination noted the spine was abnormal.  

The present claim for benefits was initiated in August 2001 
when the veteran filed a written request to reopen his claim 
for an aggravated back injury.  Initially, the Board does not 
find that the veteran has been prejudiced by any failure on 
the part of VA to fulfill the statutory and regulatory duty 
to notify and duty to assist, to the extent the duty to 
assist applies to claims to reopen.  

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002).  Specifically, he was notified of the 
criteria for service connection and the laws and regulations 
pertaining to new and material evidence by means of the 
discussion in the February 2002 rating decision.  

Here, the veteran was provided with additional notice with 
respect to his back claim in an August 8, 2003, letter from 
the RO.  Although the August 2003 letter provided inaccurate 
standards for the requirement of new and material evidence, 
the Board does not find this error warrants remand.  As noted 
above, the veteran had received notice of the proper new and 
material evidence standard in February 2002.  The August 2003 
letter did provide content complying notice to the claimant 
regarding what information and evidence must be submitted by 
him and what information and evidence would be obtained by 
VA.  The letter advised him that VA would attempt to get any 
relevant federal records and would also get any private 
medical evidence which he properly identified.  

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the veteran to provide 
"any evidence in his possession" that pertains to his 
claim.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice letter of record informed the veteran 
of his and VA's respective responsibilities in obtaining 
evidence, and notified him that he was ultimately responsible 
for providing the information and evidence to support his 
claim.  Given this correspondence, and the fact that the 
veteran has actually submitted evidence in his possession 
during the course of this appeal, it is untenable that the 
veteran would have refrained from submitting any other 
relevant evidence he might have had.  Accordingly, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession, and 
that the Board may proceed to an appellate decision without 
risk of prejudice.  See also VAOPGCPREC 1-2004, 69 Fed. Reg. 
25,174 (May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) require VA to include this fourth 
element as part of its VCAA notice, is obiter dictum and not 
binding on VA).

Evidence which has been received since the time of the April 
1972 RO denial includes written statements prepared by the 
veteran and his attorney, testimony provided at the December 
2004 hearing, and VA and private medical records which do not 
generally address the back, although an April 2002 VA record 
indicated that the veteran sustained a post-service back 
injury in 1998.  The evidence also includes a July 2004 
response from the National Personnel Records Center (NPRC) 
which indicates that searches of Fort Polk medical records 
dated in 1969 revealed no records, making further attempts to 
locate these records futile as a February 1972 response from 
Fort Polk stated that the records had been forwarded to the 
NPRC.  The veteran had reported that he was treated at Fort 
Polk for back complaints while in service in 1969.  

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
insufficient to warrant reopening of the veteran's claim.  
There is very limited additional evidence that is "new" and 
none of it is "material," inasmuch as it does not include, 
for example, medical evidence indicating aggravation of a 
preexisting condition or at least some form of nexus 
evidence.  New and material evidence not having been 
submitted, the claim to reopen must be denied.





ORDER

The claim for an initial compensable evaluation for bilateral 
hearing loss is denied.  

The claim for service connection for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder, the appeal is denied.


REMAND

The evidence of record reveals that the veteran has been 
diagnosed with major depressive disorder by VA and major 
depression by a private psychologist.  In order to clarify 
whether this disorder is related to the veteran's service, a 
VA examination is warranted.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should schedule a VA examination 
of the veteran, performed by a physician, in 
order to render a determination as to the 
etiology of any psychiatric disorder 
diagnosed, other than PTSD.  In particular, 
with respect to each diagnosed psychiatric 
disorder (other than PTSD) the examiner is 
asked to provide an opinion as to whether it 
is at least as likely as not that that 
disorder is related to service.  The examiner 
should set forth all examination findings, 
along with the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.  The examiner must be 
provided the veteran's claims folder for 
review in connection with the requested 
examination. 

2.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a psychiatric disorder 
manifested by depression and anxiety, 
other than PTSD.  In so doing, the RO is 
to consider all records, including those 
received by the RO since the last 
supplemental statement of the case.  In 
the event the benefits sought are not 
granted, the veteran should be provided 
with another supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


